 MALLINCKRODT CHEMICAL WORKS187packing and paint department, and there is no evidence that inde-pendent'investigations are made of-such recommendations in any case.'Accordingly, we find that the leadermen and board machine men haveand exercise authority effectively to recommend promotions of em-ployees under them and are supervisors within the meaning of the Act sWe shall therefore exclude them from the unit.We-find that the following employees of the Employer at its NewBrighton, Staten Island, New York, plant constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 "(b) of the Act :All production and maintenance employees including inspectors, butexcluding office and clerical employees, professional employees,testers, watchmen, guards, executives, foreman, mill leadermen, largebatch leadermen, dry paint, Sabinite and Oriental leaderman, Perf-A-Tape -leaderman, shipping leaderman and raw materials leaderman inthe packing and paint department, shipping leadermen in the pastepaint department, block leadermen, takeoff leadermen, board machinemen, and other supervisors as defined in the Act.[Text of Direction of, Election omitted from publication.]8 There is evidence that in two instances, one involving a recommendation for suspen-sion by a takeoff leaderman and the other a, 'recommendation for discharge by a boardmachine man,that independent investigations were made before action was taken.Alsothere was testimony that separate investigations are made of recommendations for dis-charge by the shipping leaderman in the packing and paint department.However, thereisno evidence of independent investigation of any other recommendations for changesin status.9 -United States Gypsum Company,112 NLRB 1217.Mallinckrodt Chemical WorksandInternational Brotherhoodof Electrical Workers, A. F. L., Petitioner.Case No. 14-RC-2728.October 3,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Jalette, hearingofficer.The hearing officer's rulings made at the hearing are free from'prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'I1 The Independent Union of Chemical Plant Workers intervened on the basis of acontractual interest.114 NLRB No. 48. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No questionaffectingcommerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever a unit of electricians from a production and maintenance unit.The Employer and Intervenor contend-that the petition is barred by their contract.-On April 28, 1954, the Intervenor and Employerentered into acontract effective January 1, 1954, covering among others the elec-tricians sought by the Petitioner.The contract was to continue ineffectuntil January 1, 1955, and from year to year thereafter absent60 days' notice prior to the anniversary date.of intent to terminate.The contract also provided that it could be changed "but not termi-nated" by either party's serving upon the other... notice of the change desired at least 60 days prior to contract[anniversary date],in which event this contract shall be auto-'matically renewed for one year subject, however to such changesas may be mutually agreed upon.[Emphasis supplied.]On October 13, 1954, the Intervenor served timely notice upon theEmployer seeking extensive changes in their contract.2Modifica-tions were not agreed upon and reduced to writing until March 25,1955.The resulting document was basically the same as the old agree-ment, incorporating, however, certain changes which had been agreedto by the parties in June 1954 and those resulting from the October1954 reopening.This agreement was effective by its terms for 1 yearfrom January 1, 1955, subject to automatic renewal.On March 7,1955, some 21/2 weeks before the new document was signed, the Peti-tioner filed its petition.The Employer and Intervenor take the position that their contract isa bar to this proceeding because it automatically renewed itself .beforethe filing of the petition.The Petitionerargues,however, that underthe rule of theAmerican Lawn Mowercase 3 its petition was timelyfiled.In that case the Board held, in effect, that when a contract con-tained coterminous modification and termination clauses, a broadnotice given under the modification clause, which clause was itselfsilent asto the effect of the notice on automatic renewal, implied anintent to terminate the contract.That holding is not applicable here,for the contract under consideration expressly states thatin case a2 The proposed changes covered 12 items, which included requests for (1)ageneralwage increase;(2) revised vacation plan;(3)additional holidays;(4) changes inseniority clause;(5) the Employer's supplying certain work clothes;(6) a washup period;(7)mechanical department merit rating increases;(8) advance in rates of pay for riggers'and mechanics;(9) establishing of "senior mechanics"classification;(10) reclassificationof certain window washers;(11) changes in time limit in processing grievances; and(12) new pay rates for temporary supervisors and leadmen3108 NLRB 1589. FISHERMEN'SMARKETING ASSOCIATION OF WASHINGTON, INC. 189notice to modify is given the contract will be renewed for another fullterm.As the contract is unambiguous in this respect, there is no roomfor any inference that the Intervenor in fact intended to terminate thecontract when it gave notice of a desire to modify.Under these cir-cumstances,we find that on March 7,1955, when the petition herein wasfiled, the contract had already renewed itself for another year.Oncethe contract renewed itself on January 1, 1955, those limitations setforth in Section 8 (d) of the Act on the duty to bargain during the termof an agreement 4 were, of course, applicable. Negotiations for changesafter January 1, 1955, in existing terms of the contract were entirelyvoluntary rather than mandatory.5Under these circumstances, we findthat the proposal for modification of the contract and the action takenthereon did not unstabilize the existing contractual relationship be-tween the parties to such an extent as to preclude the application ofour usual contract-bar rules.As the petition was filed during theterm-of the automatically renewed contract,6 it was untimely filed andthe existing contractual relationship constitutes a bar.We shalltherefore dismiss the petition.[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.'Section 8 (d) provides in part that the duty to bargain in good faith"shall not beconstrued as requiring either party to discuss or agree to any modification of the termsand conditions contained in a contract for a fixed period. . . .a The modification clause states that the contract is renewed"subject . . . to suchchanges as may be mutually agreed upon."We construe this language as not waivingthe right of either party under Section 8(d) to refuse to bargain, after the automaticrenewal of the contract,about any matters contained therein.9 Contrary to the Petitioner's contention,we find that the document executed on March25, 1955, was not a new contract,superseding the automatically renewed contract, butin substance merely incorporated in the renewed contract modifications agreed to by theparties, a procedure contemplated by the "modification clause" of the old contract quotedin the text, above.Fishermen'sMarketing Association of Washington,Inc.andPacific Coast Fishermen'sUnion,affiliatedwithSeafarer'sInternational Union of North America,AFL, Petitioner.CaseNo. 19-RC-1605.October 4, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Immel, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby, affirmed.114 NLRB No. 49.